252 F.2d 780
UNITED STATES of America, Appellee,v.Garland Alfonzo HARDY, Appellant.
No. 169.
Docket 24792.
United States Court of Appeals Second Circuit.
Argued January 9, 1958.
Decided January 31, 1958.
Writ of Certiorari Denied April 28, 1958.

See 78 S.Ct. 791.
John T. Moran, Jr., Asst. U. S. Atty. S. D. N. Y., New York City (Paul W. Williams, U. S. Atty., S. D. N. Y., New York City, on the brief), for appellee.
Garland Alfonzo Hardy, pro se.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Cashin, D.C., 159 F.Supp. 208. As to appellant's claim of ineffective legal representation before sentence in that his counsel refused to appeal the denial of a motion to suppress evidence, we also point out that a direct appeal does not lie from the denial of such a motion made after indictment. Cogen v. United States, 278 U.S. 221, 49 S.Ct. 118, 73 L. Ed. 275; Carroll v. United States, 354 U.S. 394, 404, 77 S.Ct. 1332, 1 L.Ed.2d 1442.